Case 2:19-mc-00023-DSF-JEM Document 1-17 Filed 02/14/19 Page 1 of 7 Page ID #:215



   

                                         

                                         

                                         

                                         

                                         

                                         

                                         

                                         

                                         

   

                                         




                   EXHIBIT 15
Case 2:19-mc-00023-DSF-JEM Document 1-17 Filed 02/14/19 Page 2 of 7 Page ID #:216




                                     Exhibit 15
                                     Page 182
Case 2:19-mc-00023-DSF-JEM Document 1-17 Filed 02/14/19 Page 3 of 7 Page ID #:217




                                     Exhibit 15
                                     Page 183
Case 2:19-mc-00023-DSF-JEM Document 1-17 Filed 02/14/19 Page 4 of 7 Page ID #:218




                                     Exhibit 15
                                     Page 184
Case 2:19-mc-00023-DSF-JEM Document 1-17 Filed 02/14/19 Page 5 of 7 Page ID #:219




                                     Exhibit 15
                                     Page 185
Case 2:19-mc-00023-DSF-JEM Document 1-17 Filed 02/14/19 Page 6 of 7 Page ID #:220




                                     Exhibit 15
                                     Page 186
Case 2:19-mc-00023-DSF-JEM Document 1-17 Filed 02/14/19 Page 7 of 7 Page ID #:221




                                     Exhibit 15
                                     Page 187
